 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.2


FORM OF
PACIFIC PREMIER BANCORP, INC.
2012 LONG-TERM INCENTIVE PLAN
INCENTIVE STOCK OPTION AWARD AGREEMENT




This Incentive Stock Option Agreement (“Option Agreement”), is dated as of
_____________ ___, 201_ (the “Grant Date”), between Pacific Premier Bancorp,
Inc., a Delaware corporation, and any Subsidiary (the “Company”), and
_______________ (the “Participant”). This Option Agreement is pursuant to the
terms of the Pacific Premier Bancorp, Inc. 2012 Long-Term Incentive Plan (the
“Plan”), a copy of which has been furnished to the Participant and the terms of
which are incorporated herein by reference. Unless otherwise indicated, whenever
capitalized terms are used in this Option Agreement, they shall have the
meanings set forth in the Plan.
 
Section 1. Grant of Options.  The Participant is hereby granted an option
representing ______________ shares (“Shares”) of Company common stock (“Common
Stock”) under the terms and conditions specified herein (the “Option”). Such
Option is intended to constitute an Incentive Stock Option pursuant to Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).   If the
Option granted hereunder fails to qualify as an Incentive Stock Option for any
reason, then the Option, or portion thereof that does not so qualify, shall be
treated as a Nonqualified Stock Option.
 
Section 2. Option Price.  The exercise price of the Option shall be $____ per
share (the “Option Price”).
 
Section 3. Vesting of Option.
 
3.1           Vesting Schedule.  The Option shall vest and become exercisable
based on the passage of time according to the following vesting schedule:
 
Number of Shares
Vesting Date1
           

No vesting shall occur on or after the date that a Participant’s employment with
the Company terminates for any reason other than as described herein.
 
3.2           Accelerated Vesting.  Notwithstanding Section 3.1 hereof, the
Option shall become fully and immediately vested and exercisable upon: (i) a
Change in Control, as set forth in Section 8.01(c) of the Plan; (ii) the death
or Disability of the Participant, as set forth in Section 8.01(b) of the Plan;
(iii) the Participant’s termination without Cause, as set forth in Section
8.01(d) of the Plan; or (iv) the Participant’s resignation with Good Reason, as
set forth in Section 8.01(d) of the Plan.  If your employment is terminated by
the Company with Cause or if you resign for other than Good Reason, then the
unvested portion of your Option will be forfeited at the close of business on
your termination/resignation date.
 
Section 4.  Option Term. The Option may be exercised, to the extent that it is
vested pursuant to Section 3, during the Option Term, unless earlier terminated
in accordance with the terms of the Plan.  For purposes hereof, the “Option
Term” shall commence on the Grant Date and shall expire on the tenth anniversary
thereof.  Upon the expiration of the Option Term, to the extent unexercised, the
Option shall terminate and be of no further force or effect.
 
Section 5. Exercise of Option. An Option may be exercised by the Participant (or
such other person as may be specified in the Plan) to the extent vested, with
respect to whole shares only, by giving written notice to the Company of
exercise along with payment of the aggregate exercise price.
 
The Option Price for the Shares acquired pursuant to the exercise of the Option
shall be paid: (i) in cash or by check; (ii) in whole shares of Common Stock; or
(iii) a combination of (i) and (ii) above.  The value of any share of Common
Stock delivered in payment of the Option Price shall be its Fair Market Value of
a share of Common Stock on the date the Option is exercised.  The Participant
may elect to exercise vested Options by surrendering an amount of Common Stock
already owned by the Participant equal to the aggregate Option Price.  To the
extent that the Common Stock is publicly traded, the Participant also may elect
to make payment of the Option Price by arranging with a third party broker to
sell a number of Shares otherwise deliverable to the Participant and
attributable to the exercise of the Option in order to pay the aggregate
exercise price of the Option and any applicable withholding and employment taxes
due.
 
Section 6.  Withholding of Taxes.  The Company shall withhold from any amounts
due and payable by the Company to the Participant (or secure payment from the
Participant in lieu of withholding) the amount of any federal or state
withholding or other taxes, if any, due from the Company with respect to the
exercise of the Option, and the Company may defer such issuance until such
withholding or payment is made unless otherwise indemnified to its satisfaction
with respect thereto. The Company shall have the right to: (i) make deductions
from any settlement of this Option, including the delivery of Shares, or require
Shares or cash, or both, be withheld from any settlement of this Option, in each
case in an amount sufficient to satisfy the withholding obligation; or (ii) take
such other action as may be necessary or appropriate to satisfy the withholding
obligation.
 
Section 7.  Adjustments.  If at any time while the Option is outstanding, the
number of outstanding shares of Common Stock is changed by reason of a
reorganization, recapitalization, stock split or any other event described in
Article V of the Plan, the number and/or kind of Shares subject to the Option
and/or the Option Price of such Shares shall be adjusted in accordance with the
provisions of the Plan.
 
Section 8. Option Not Transferable. This Option may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by the Participant,
except by will or laws of descent and distribution, and during the Participant’s
life, may only be exercised by the Participant.  Any attempt to effect a
transfer of this Option that is not otherwise permitted by the Board of
Directors, the Plan, or this Option Agreement shall be null and void.
 
Section 9. No Rights as a Shareholder or to Continued Employment.
 
9.1           No Rights as a Shareholder. The Participant shall not have any
privileges of a shareholder of the Company with respect to any Shares subject to
(but not acquired upon valid exercise of) the Option, nor shall the Company have
any obligation to pay any dividends or otherwise afford any rights to which
Shares are entitled with respect to such Shares, until the date of the issuance
to the Participant of a stock certificate evidencing such Shares.
 
9.2           No Right to Continued Employment. Nothing in this Option Agreement
shall confer upon a Participant who is an employee of the Company any right to
continue in the employ of the Company or to interfere in any way with the right
of the Company to terminate the Participant’s employment at any time.
 
Section 10.  Incentive Stock Option Limitation. Pursuant to section 422(d) of
the Code, to the extent the aggregate Fair Market Value of shares of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under all plans of the
Company exceeds $100,000, such Options shall be treated as Nonqualified Stock
Options and (the Company shall designate which Options will be treated as
Nonqualified Stock Options).
 
Section 11.  Disqualifying Disposition. If Shares acquired by exercise of the
Option are disposed of within two years following the Grant Date or one year
following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Compensation Committee may
reasonably require.
 
Section 12.  Miscellaneous Provisions.
 
12.1           Notices.  All notices, requests and demands to or upon a party
hereto shall be in writing and shall be deemed to have been duly given when
delivered by hand or three days after being deposited in the mail, postage
prepaid or, in the case of facsimile notice, when received, addressed as follows
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
If to the Company, to the following address:
 
Attn: Secretary
Pacific Premier Bancorp, Inc.
1600 Sunflower Ave. 2nd Floor
Costa Mesa, CA 92626


If to the Participant, to the address or facsimile number as shown on the
signature page hereto.


12.2           Amendment.  This Option Agreement may be amended only by a
writing executed by the parties hereto that specifically states that it is
amending this Option Agreement.
 
12.3           Governing Law.  This Option Agreement shall be construed and
interpreted in accordance with and governed by the laws of the State of Delaware
(without regard to choice of law provisions).
 
12.4           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Option
Agreement.
 
12.5           Construction.  The construction of this Option Agreement is
vested in the Company’s Compensation Committee and its Board of Directors and
such construction shall be final and conclusive on all persons.
 


IN WITNESS WHEREOF, this Option Agreement has been executed and delivered by the
parties hereto.
 
COMPANY:
PACIFIC PREMIER BANCORP, INC.





By: 
Name:
Title:                 








PARTICIPANT:                                                                
Name:                 


Address:                 






Telephone Number:


Facsimile:                      


 



--------------------------------------------------------------------------------

 
1 The Plan provides for a 3-year cliff vesting schedule unless otherwise
determined by the Committee.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------